Citation Nr: 0526409	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for service-connected 
paralysis left upper plexus, C5 and C6, currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
fracture left scapula, currently rated as noncompensably 
disabling.

4.  Entitlement to service connection for a left hand 
disability, to include an index finger disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to May 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in September 2003 with regard to his 
service connection claims, and a notice of disagreement was 
filed in October 2003 with regard to his increased disability 
rating claims.  A statement of the case was issued in October 
2003, and a substantive appeal was received in December 2003.

In a September 10, 2003, letter, the veteran included a 
comment that a doctor had diagnosed post-traumatic stress 
disorder as a result of the inservice bus accident.  This 
appears to be an informal claim of service connection and is 
hereby referred to the RO for appropriate action. 

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

During his active duty service, the veteran suffered injuries 
in a November 1960 bus accident.  It appears that the veteran 
was hospitalized for several months at the Portsmouth Naval 
Hospital.  Documentation regarding the findings of a Physical 
Evaluation Board in April 1961 is included in the claims 
file.  In a VA Form 9 received in December 2003, the veteran 
reported that when he was in the hospital his medical file 
was several inches thick, and the veteran asked where the 
file was.  The file is not included with the claims file, and 
although the Board regrets the need to delay appellate 
review, the veteran's comment regarding the additional record 
mandates a search for such records to meet VA's duty to 
assist the veteran.  

Although two of the issues before the Board involve claims 
for increased ratings, it is arguable that any additional 
records documenting the nature of the November 1960 injuries 
could impact application of VA's rating criteria for those 
disabilities (which are already service connected) as well as 
provide additional information regarding the back and left 
hand injuries which the veteran claims are related to the 
accident.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to locate and obtain any additional 
medical records associated with the 
veteran's treatment at the Portsmouth 
Naval Hospital beginning in November 
1960.  The RO's request should be made 
for all records under the surname used by 
the veteran during service before his 
name change. 

2.  If any additional medical records are 
obtained, the RO should then determine 
whether such records raise the need for 
additional VA medical examinations with 
opinions. 

3.  If any additional evidence is 
received, then the RO should review the 
expanded record as to all issues and 
furnish the veteran with an appropriate 
supplemental statement of the case.   

After completion of the above, the case should be returned to 
the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




